Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 73 and 77 are pending as of the reply filed on 6/11/21. Claims 1-72, 74-76, and 78-81 are canceled. 

Claims 73 and 77 were previously rejected under 103(a) as being unpatentable over Went, US 20060142398. Applicants’ arguments and literature evidence provided regarding the knowledge in the art around the time of the filing date that riluzole acts by inhibiting glutamate reuptake rather than as an NMDA receptor antagonist have been fully considered and are found persuasive. The 103(a) rejection over Went is withdrawn.  

Claims 73 and 77 were previously rejected under 103(a) as being unpatentable over Barlow, US 20070112017. Applicants’ reasons for traversal are summarized and addressed below.

Applicants have argued Barlow was filed on 10/30/2006, almost seven months after the effective filing date of the present application of 4/6/2005, and while Barlow claims priority to provisional application 60731947, filed on 10/31/2005, the provisional application doesn’t support the teachings the examiner relies upon in Barlow to reject the present application. 

Applicants’ arguments are not found persuasive. As noted in the final office action mailed on 9/25/19, treatment of post-traumatic stress disorder as claimed is not supported in any of the provisional applications this application claims priority to, therefore the effective filing and priority date of the claims in this application is 4/5/2006, the filing date of parent appl. 11388188. The examiner respectfully disagrees the provisional application 60731947, filed on 10/31/2005, doesn’t support the teachings the examiner relies upon in Barlow to reject the present application. Rather, 60731947 supports riluzole as the GABA modulator for treating conditions known to modulator neurogenesis, including PTSD; additionally, the provisional application provides support to oral delivery (para [0064], [0113], [0118]). Although 60731947 was not published, a copy of this document is provided for Applicants. The examiner maintains that Barlow is relevant prior art, the 103(a) rejection over Barlow is thus proper and is maintained for reasons of record. 
Claims 73 and 77 were examined and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 73 and 77 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barlow et. al., US 20070112017 (publ. 5/17/2007; provisional appl. filing date 10/31/2005, of record).
Barlow teaches treating of central or peripheral nervous system diseases comprising administering a GABA agent (Abstract; para [0002]). The GABA agent is taught as a GABA modulator, wherein the GABA agent can be used alone or in combination with another . 

Information Disclosure Statement
The IDS filed on 6/11/21 has been considered. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 


Conclusion
Claims 73 and 77 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627